Peters, C. J.
The Maine Mutual Accident Association, a society established on the principle of assessments, having fallen into a condition of insolvency, and its affairs having been committed by judicial decree into the hands of a receiver for settlement, that official, acting also in the capacity of master, reported to court a list of the claims allowed by him, among which is that of John A. JBurrill, who contends that the amount allowed to him is a preferred claim to be paid in full, and that his claim does not stand on a footing with those of the other creditors. The justice sitting for the determination of questions arising upon such report disallowed a preference in favor of the claimant, and exceptions to his ruling were taken.
The claimant relies on a section of the charter of the company, in support of his claim, reading as follows :
"If said corporation shall neglect for thirty days to satisfy any judgment recovered against it in any court in this State, upon any certificate issued by it, the said treasurer shall apply the money, so in his hands, to the satisfaction of said judgment; and said corporation shall not transact any further business until said deposit is restored.”
The charter also provides how the funds in the State treasurer’s hands shall be disposed of for the benefit of creditors in case of insolvency and receivership. See Ch. 16, Priv. & Spec. Laws of 1887.
The claimant had recovered a judgment against the company for an injury sustained by him while a policy holder, and had demanded payment of the same from the State treasurer who was in possession of the company funds, and more than thirty days had expired after such demand before proceedings w7ere instituted by virtue of which the company was enjoined ; and he contends that he thereby acquired a lien for the payment of his judgment in full from such funds.
*232We are unable to perceive that the claimant became entitled to any such lien upon the funds. There ivas' no attachment or seizure of funds. His judgment was nothing more than a subsisting claim against the company, and not more just and equitable than other claims, as far as is seen in any facts which the case discloses. His claim was in one form while other claims existed in different forms. He had taken more advanced steps than other claimants towards collecting his debt, but those steps fell short of establishing any special title to the funds or lien thereon. This is an equitable proceeding, and equity is equality.
The claimant is opposed in his contention upon another ground. It is urged in opposition to the allowance of his claim, as a preference, that the public act of 1889, (ch. 237,) a general act for the regulation of companies such as this, is applicable here, which allows to the state treasurer sixty days, instead of thirty, within which to respond to a demand made upon him for the payment of judgments against insurance companies having funds in his possession ; and in the case before us sixty days had not elapsed after the demand made upon the treasurer before the injunction against the company was granted. But we do not deem it necessary to resort to a decision of this point for the purpose of making more certain or satisfactory our already intimated conclusion.

Exceptions overruled.